DETAILED ACTION

Status
This Office Action is in response to the application filed on April 30, 2019.  Claims 1-20 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are determined to be directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the rationale explained below:

Step 1
Claims 1-5 and 14-20 are recited as computer-implemented methods and are therefore drawn to processes.  As such, claims 1-5 and 14-20 are drawn to one of the statutory categories of invention.

Step 2A (Prong 1)
Claim 1 requires, in part, 
A method for batch multiplexing a plurality of transactions, the method comprising: 
receiving an instruction to execute a first transaction; 
deriving for the first transaction an incentive value for each of a plurality of pending transaction queues, each pending transaction queue associated with one of a plurality of maximum time windows, wherein deriving the incentive value for a pending transaction queue is based at least in part on: 
a size of the first transaction; 
a number and/or size of other transactions that are in the pending transaction queue; and 
a number and/or size of other transactions that are expected to join the pending transaction queue based on predictive analytics; 
receiving: 
an authorization to delay the first transaction; and 
a selection of one of the pending transaction queues; 
applying the incentive value derived for the selected pending transaction queue to the first transaction; 
appending the first transaction to the selected pending transaction queue; 

executing the multiplexed transaction. 
		Claim 6 requires, in part, 
A system for batch multiplexing a plurality of transactions, the system comprising: 
derive one or more sets of delay parameters for a first transaction, each set of delay parameters comprising a maximum time window and an incentive value; and 
display the sets of delay parameters; and 
capture: 
an authorization to delay the first transaction; and 
a selected set of delay parameters from the sets of delay parameters; 
apply the incentive value of the selected set of delay parameters to the first transaction; 
combine, within the maximum time window of the selected set of delay parameters, the first transaction with one or more other transactions in order to form a single multiplexed transaction; and 
execute the multiplexed transaction.
Claim 14 requires, in part, 
A method for batch multiplexing a plurality of transactions, the method comprising: 
receiving an instruction from a sender to execute a first transaction; 

receiving an authorization from the sender to delay the first transaction; 
applying the incentive value to the first transaction; 
combining, within the maximum time window, the first transaction with one or more other transactions in order to form a single multiplexed transaction; 
executing the multiplexed transaction
These steps describe/set-forth the idea of incentivizing lower resource utilization transaction options of delayed transactions and combined transactions, which is a method of organizing human activities.  The idea in the pending application is directed to commercial interactions, including advertising, marketing or sales activities or behaviors, or business relations and/or fundamental economic principles (such as an item supplier optimizing their profit by marketing an item to a customer at an incentivized discount price based on the item requiring less supplier resources to produce and sell).  This idea is commonly well known for commercial package delivery in which selected delayed delivery of a package, where the transport resources/costs are shared with other low priority delayed packages, is associated with incentivized/discounted pricing for the customer/sender.  The claims are all drawn towards receiving an instruction from a sender to execute a transaction, determining/deriving an incentive value for transaction resource utilization options of delayed and combined transactions based on collected transaction information, offering/displaying an incentive to the sender for acceptance of the transaction option, receiving acceptance of the transaction option from the sender, applying the incentive to the transaction, and executing the incentivized 
Step 2A (Prong 2)
The above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are broadly described generic computer components and generic computer functions for performing the abstract idea steps on a general purpose computing device.  Claims 1, 6, and 14 recite the following additional elements: “batch multiplexing”, “receiving an instruction to execute”, “a processing engine”, “analytics performed via a machine-learning (“ML”) component of the processing engine”, “receiving, via a graphical user interface (“GUI”) of a computing device”, “combining to create a single multiplexed transaction”, “executing the multiplexed transaction”, “demultiplexing the multiplexed transaction”, “a processing module”, “a computing device”, “computing device comprising a graphical user interface (“GUI”)”, and “derived via a machine-learning (“ML”) module”.  “Receiving an instruction to execute”, “analytics performed via a machine-learning (“ML”) component of the processing engine”, “receiving, via a graphical user interface (“GUI”) of a computing device”, and “derived via a machine-learning (“ML”) module” are elements which 
•	Reflect an improvement in the functioning of a computer or an improvement to other technology or technical field.  The generically recited computer elements do not add a meaningful limitation to the abstract idea because they refer to the generic functioning of a computer device and amount to simply implementing the idea on a computer in order to perform the abstract idea steps within the technological environment/field of use of computing device processing, display, and communication.  The claims consist of generic data processing/transmission/reception/display functions being performed to implement the incentivizing lower resource utilization transaction options of delayed transactions and combined transactions idea within a generic computing environment with generic Internet communications.  The applicant specification does not contain any specific description of inventive technical concepts for the previously known technical functions and lower resource utilization generic benefits associated with batch multiplexing internet communications.  Multiplexing and demultiplexing are broadly described in the applicant specification as combining and separating sent transactions, with no further description of novel technical 
•	Implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim.  The claims do not indicate any particular machine that is integral to the claims.  All technical components are recited as generic computer components configured to perform the abstract idea steps.  The applicant specification describes the invention as operational with general purpose computing system environments or configurations.
The claims appear to merely apply the judicial exception to a technological environment: include instructions to implement an abstract idea on a computer (broadly indicating the method steps are performed on computing devices using configured modules), or merely use a computer as a tool to perform the abstract idea (“processing engine”, “machine-learning component of the processing engine”, “graphical user interface”, “computing device”, “processing module”, “machine-learning module”, etc.).  The additional elements appear to merely add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering, transmission, display, processing, and/or storage in conjunction with the abstract idea) and/or generally link the use of the judicial exception to a particular technological environment or field of use.  The steps merely express the abstract idea of incentivizing lower 
As such, the Examiner concludes that do not integrate the abstract idea into a practical application thereof.
Step 2B
Analysis of the claims to determine whether any element, or combination of elements, in the claims is sufficient to ensure that the claims amount to significantly more than the judicial exception is also termed a search for an "inventive concept."  To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
The independent claims recite the additional elements/limitations of:
batch multiplexing 
receiving an instruction to execute
deriving for the first transaction, via a processing engine, 
analytics performed via a machine-learning ("ML") component of the processing engine; 
receiving, via a graphical user interface ("GUI") of a computing device associated with a sender of the instruction: 
combining to create a single multiplexed transaction
executing the multiplexed transaction
demultiplexing the multiplexed transaction after the multiplexed transaction is executed.

a computing device associated with a sender of the first transaction, said computing device comprising a graphical user interface ("GUI") configured to: 
wherein the processing module is further configured to: 
form a single multiplexed transaction
value is derived via a machine-learning ("ML") module
The requirement to use “batch multiplexing”, “an instruction to execute”, “deriving for the first transaction”, “a processing engine”, “analytics performed via a machine-learning ("ML") component of the processing engine”, “a graphical user interface ("GUI") of a computing device associated with a sender of the instruction”, “combining to create a single multiplexed transaction”, “executing the multiplexed transaction”, “demultiplexing the multiplexed transaction”, “a processing module configured to derive one or more sets of parameters for a first transaction”, “a computing device associated with a sender of the first transaction, said computing device comprising a graphical user interface ("GUI")”, “and “a machine-learning ("ML") module” to execute the claimed steps/functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  In this case, the claimed computer structures and devices are not particular in any way, other than that they are being used to implement the particular abstract idea (i.e., they are generically recited computer structures and devices performing basic functions a computer typically performs, such as processing data, storing data, performing repetitive calculations, executing software/instructions, automatic mental tasks, receiving or transmitting data over a network, etc.).  As the Federal Circuit determined, such limitations do not amount to significantly more 
The recited additional elements of the claimed computer structures and devices serve merely to generally link the use of the judicial exception to a particular technological environment or field of use.  Limiting the application of the incentivized lower resource utilization transaction options of delayed transactions and combined transactions to generic computer functions, generic network communications, and associated computing devices are field of use limitations that do not impose meaningful limits on the implementation of the abstract idea identified above. 
Upon revaluating here in step 2B, the additional elements of: “receiving an instruction to execute”, “analytics performed via a machine-learning (“ML”) component of the processing engine”, “receiving, via a graphical user interface (“GUI”) of a computing device”, and “derived via a machine-learning (“ML”) module”, these elements are determined to amount to no more than mere instructions to gather data, transmit data, and process data which are well-understood, routine, conventional activity in the field.  These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the fields of network communications and generic computer device operation as evidenced by the following court rulings: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  These additional elements, or combination of claims elements, therefore do not ensure the claim amounts to significantly more than the abstract idea.
Viewing the limitations in combination also fails to amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the Independent claims add nothing that is not already present when the steps are considered separately, and this simply recites the concept of incentivizing lower resource utilization transaction options of delayed transactions and combined transactions performed by/with generic computer components and generic computer functions, generally linked to a particular technological environment or field of use, performed with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, transmission, display, and/or processing), performed with mere post-solution activity associated with the implementation of the abstract idea, and appended with well-understood, routine and conventional activities previously known to the industry. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
Dependent claims 2-5, 7-13, and 15-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  Under Step 2A, Prong 1, for example, claims 2-5, 7-13, and 15-20 describe limitations such as determining/deriving an incentive value for transaction resource utilization options of delayed and combined transactions based on collected transaction information, using dynamic predictive analysis with maximum fluctuation analysis for determining/deriving an incentive value, offering/displaying (graphing) transaction 
Under Step 2A, Prong 2, for dependent claims 2-5, 7-13, and 15-20, the additional elements of these dependent claims are not technical in nature and are not a technical solution to a technical problem but instead serve merely to generally link the use of the judicial exception to a particular technological environment or field of use with the GUI display, machine-learning module processing, demultiplexing, and computing device display steps/elements.  Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim.  Additionally, there is no improvement in the functioning of the computer or technological field, and there is no particular machine or manufacture that is integral to the claim.  As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. 
The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above.   Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Please see the Guidance on Patent Subject Matter Eligibility in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. (found at 

Potentially Allowable Subject Matter
Claims 1-20 recite subject matter which is found to be allowable over the prior and would be allowable if written or amended to overcome the rejections under 35 USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haynold (U.S. Patent Application Publication No. 2018/0191624) discloses a data transaction processing system includes a quarantine system that delays messages configured to accept a delay before being processed by the data transaction processing system. During periods of heavy network traffic, the imposed delay reduces network congestion by distributing/load leveling messages according to available computing resources. Separating messages over time also reduces the processing latency of the data transaction processing system. Messages that are routed and delayed through the quarantine system may be executed at a better transactional value than other non-delayed messages. A trader user is offered an option to choose a delay window and delay their financial transaction for an improved value incentive.
Dankberg (U.S. Patent Application Publication No. 2014/0164586) discloses systems and methods for opportunistically delayed offer and request fulfillment in which a content user is presented with media transaction display delay options, wherein the content user can choose to delay the media delivery transaction to a plurality of maximum time windows with associated incentive values based on the utilization of network infrastructure resources.
Lundgren (U.S. Patent Application Publication No. 2011/0299544) discloses a method and system for managing bandwidth by receiving requests for a content transaction from a user and presenting a message that offers an incentive to the user in exchange for deferring the content transaction until a later time (the message providing several time windows and corresponding incentives), with the incentives being based on network traffic.
Ahmed (U.S. Patent Application Publication No. 2016/0300279) discloses a system and method for an automated network purchase queue in which an interface is presented to online users who are interested in performing a transaction, this interface offering a discounted transaction in exchange for the user agreeing to enter a transaction queue with other users.
Foladare (U.S. Patent Application Publication No. 2013/0080180) discloses a method and system for providing an option to a user to receive a transaction price incentive in exchange for agreeing to a delivery transaction within a window of time.
Roberts (U.S. Patent Application Publication No. 2013/0046598) discloses a method and system for placing and collectively discounting purchase order transactions received from users transmitting postponable purchase request transactions.
Neely (U.S. Patent Application Publication No. 2014/0129315) discloses a group purchasing system in which a graph is displayed to users which shows the incentive associated with the number of users joining the group.
Dawson (U.S. Patent Application Publication No. 2008/0300997) discloses systems and methods for compensating users who agree to share/lend bandwidth.
Weaver (U.S. Patent Application Publication No. 2007/0133603) discloses methods and system for presenting a user with incentives for enacting bandwidth consumption reduction behavior.
Parsons (U.S. Patent Application Publication No. 2013/0262287) discloses systems and methods for consolidating (i.e. multiplexing) streams of data packets associated with user financial transactions.
Lautenschlaeger (U.S. Patent Application Publication No. 2009/0154475) discloses a method for transmitting aggregated client signals via a packet transport network using multiplexing and demultiplexing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
February 26, 2021

/MICHAEL J SITTNER/Primary Examiner, Art Unit 3622